EXHIBIT 10.2

 

LOOP INDUSTRIES, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement") is dated as of June 1st, 2016, by
and between Cesar Contla ("Executive") and Loop Industries, Inc., a Nevada
corporation (the "Company").

 

1. Duties.

 

1.1 Position. Executive is employed for the purpose of Chief Financial Officer
services to the Company, reporting to the Company's President and Chief
Executive Officer (the "CEO"). The duties and responsibilities of the Executive
shall be commensurate with the position of an individual providing the same type
of services in a similar company. The Executive shall perform such duties as
from time to time may be prescribed for him by the CEO, in all cases to be
consistent with Executive's corporate offices and positions.

 

1.2 Obligations to the Company. Executive agrees to the best of his ability and
experience that he will at all times loyally and conscientiously perform all of
the duties and obligations required of and from Executive pursuant to the
express and implicit terms hereof, and to the reasonable satisfaction of the
Company. During the term of Executive's employment relationship with the
Company, Executive further agrees that he will devote all of his business time
and attention to the business of the Company, the Company will be entitled to
all of the benefits and profits arising from or incident to all such work
services and advice, and Executive will not render commercial or professional
services of any nature to any person or organization, whether or not for
compensation, without the prior written consent of the CEO, and will not
directly or indirectly engage or participate in any business that is competitive
in any manner with the business of the Company. Executive will comply with and
be bound by the Company's operating policies, procedures and practices from time
to time in effect during the term of Executive's employment.

 

2. Term of Employment. N/A

 

3. Compensation. For the duties and services to be performed by Executive
hereunder, the Company shall pay Executive, and Executive agrees to accept, the
salary and other benefits described below in this Section 3.

 

3.1 Salary. During the Term, Executive shall receive a monthly base salary of
$8,750, which is equivalent to $105,000 on an annualized basis. Executive's
salary will be payable pursuant to the Company's normal payroll practices for
payment of salary to executive employees. Executive's base salary will be
otherwise reviewed as part of the Company's normal salary review process.

 

 1

 

 

3.2 Bonus and Other Incentive Compensation. Subject to the terms and conditions
of the bonus entitlement set out in Exhibit A attached hereto, Executive will be
eligible to participate in such benefit plans as the Company may make available
to its employees in its sole discretion. The Company may cancel or modify the
terms of such benefit plans from time to time or change benefit carriers without
further notice. The annual bonus, if any, shall be paid between January 1 and
March 15 of the calendar year that follows the bonus year. The Company and
Executive shall agree upon goals and objectives to be required for Executive to
meet to be eligible for payment of a bonus and such goals and objectives shall
be set forth in Exhibit A attached hereto (or to be attached hereto) and
incorporated herein by this reference. Exhibit A may be replaced, revised or
updated from time to time by agreement of the parties.

 

3.3 Employee Benefit Plans. Executive shall participate in the employee benefit
plans, programs and policies maintained by or for the Company for similarly
situated employees in accordance with the terms and conditions to participate in
such plans, programs and policies as in effect from time to time. The
introduction and administration of benefit plans, programs and policies are
within the Company's sole discretion and the introduction, deletion or amendment
of any benefit plan, program or policy will not constitute a breach of this
Employment Agreement, provided the Executive is provided with substantially
similar benefits or compensation in lieu.

 

3.4 Indemnification. Executive has previously entered into the Company's
standard form of Indemnification Agreement, attached hereto as Exhibit B,
providing indemnification to Executive to the maximum extent permitted by law,
and in accordance therewith, the Company has agreed to advance any expenses for
which indemnification is available to the extent allowed by applicable law.

 

3.5 Vacation. Executive shall be eligible for 4 weeks of paid vacation that
includes 1 week Christmas holidays as provided to similarly situated employees
under the Company's policy, if there is one, or other policies in place, which
vacation time shall be taken at such time or times in each year so as not to
materially and adversely interfere with the business of the Company. Unused
vacation may not be carried over from any one-year period to any other period
except as may be required by law.

 

3.6 Other Benefits. N/A

 

4. Severance Benefits. Executive shall be entitled to receive severance benefits
upon termination of employment on the conditions set forth in this Section 4 or
as may be required by applicable employment standards legislation including the
Quebec Act Respecting Labour Standards (the "ARLS"), as amended or replaced (all
such legislation referred to as the "ARLS"). Executive's entitlement to such
severance benefits shall be conditioned upon Executive's execution and delivery
to the Company of (i) a mutual release of all claims within 15 days after
termination and (ii) a resignation from all of Executive's positions with the
Company. Any payment of severance benefits under the terms of this Agreement
will be subject to all applicable tax withholding.

 

4.1 Voluntary Termination or Termination for Cause. If Executive voluntarily
elects to terminate his employment with the Company other than by Executive's
Resignation for Good Reason, as defined in Section 5.3 below, or if the Company
or a successor entity terminates Executive's employment for Cause, as defined in
Section 5.2 below, or the Executive dies or becomes incapacitated or otherwise
disabled in such a manner that, in the sole determination of the CEO, the
Executive cannot perform reasonably the duties specified in Section 1 above,
then Executive will receive payment for all salary and unpaid vacation accrued
as of the date of Executive's termination of employment and Executive's
benefits, as applicable, will be continued solely to the extent of the Company's
then existing benefit plans and policies in accordance with such plans and
policies in effect on the date of termination and in accordance with applicable
law (together, the "Other Benefits") and the Company shall not have any further
obligation to Executive, in particular, no notice and/or severance will be
provided. The Company intends to comply with and will comply with all
requirements of the ARLS.

 

 2

 

 

4.2 Involuntary Termination Apart From a Change of Control. If Executive's
employment is terminated by the Company or a successor entity without Cause or
by Executive's Resignation for Good Reason, other than a termination that
qualifies under Section 4.3 below, Executive will receive the Other Benefits and
continued payment of his base salary for a period equal to the greater of two
(2) months or one (1) month per year of service with the Company. For greater
certainty, any unvested option shares or other bonus entitlement, each as set
out in Exhibit A or otherwise acquired, at the time of Executive's termination
shall terminate immediately upon Executive's termination of employment.

 

The foregoing arrangements fully satisfy the Company's and all affiliates'
obligations to the Executive in respect of the termination of his employment and
he agrees that the foregoing arrangements constitute reasonable notice in
accordance with the Civil Code of Québec.

 

4.3 Change of Control. In the event of a Change of Control, all of the
Executive's unvested options, shares or other equity shall immediately vest.

 

5. Definitions. For purposes of this Agreement, the following definitions shall
apply:

 

5.1 "Change of Control" means a sale of all or substantially all of the
Company's assets, or any merger or consolidation of the Company with or into
another corporation other than a merger or consolidation in which the holders of
more than 50% of the shares of capital stock of the Company outstanding
immediately prior to such transaction continue to hold (either by the voting
securities remaining outstanding or by their being converted into voting
securities of the surviving entity) more than 50% of the total voting power
represented by the voting securities of the Company, or such surviving entity,
outstanding immediately after such transaction.

 

5.2 "Cause" means (a) Executive's breach of a material term of this Agreement;
(b) Executive's conviction of a criminal offence involving fraud or dishonesty,
or which otherwise adversely impacts the reputation of the Company; (c)
Executive or any member of Executive's immediate family making personal profit
out of or in connection with a transaction or business opportunity to which the
Company is involved or otherwise associated with, without making disclosure to
and seeking the prior written consent of the Company; (d) Executive's failure to
comply with any Company rules or policies of a material nature; (e) prior to a
Change in Control, Executive's continued failure to substantially perform his or
her job duties, which is not cured within ten (10) calendar days of receiving
written notice of such failure from the Company; (f) any actions or omissions on
Executive's part constituting gross misconduct or negligence in connection with
the business of the Company.

 

5.3 "Payment Date" means the tenth business day following effectiveness of the
release of claims described in Section 4; provided however, if the 60th day
following termination of employment falls in a subsequent calendar year, then
the Payment Date shall be the later of (i) the first business day of such
subsequent calendar year and (ii) the tenth business day following effectiveness
of the release.

 

 3

 

 

5.4 "Resignation for Good Reason" means, subject to the right of either party to
arbitrate a dispute with respect thereto in accordance with Section 12 below,
Executive's resignation as a result of, and within 30 days following: (i) a
significant and substantial reduction in Executive's job, duties, or
responsibilities in a manner that is substantially and materially inconsistent
with the position, duties, or responsibilities held by Executive immediately
before such reduction; (ii) any reduction in Executive's base salary other than
in connection with and consistent with a general reduction of all officer base
salaries; or (iii) a relocation of the Executive's work location to a location
more than 50 kilometers away from their current location provided such change
increases Executive's commute by 25 kilometers or 30 minutes. In each case,
Executive shall give written notice to the Company of such event, and allow the
Company a reasonable period to cure such event.

 

6. Confidentiality Agreement. Executive has signed a Proprietary Information and
Inventions Agreement (the "Proprietary Agreement") that is incorporated by
reference and made a part of this Agreement and the form of which is attached
hereto as Exhibit C. Executive hereby represents and warrants to the Company
that Executive has complied with all obligations under the Proprietary Agreement
and agrees to continue to abide by the terms of the Proprietary Agreement and
further agrees that the provisions of the Proprietary Agreement shall survive
any termination of this Agreement or of Executive's employment relationship with
the Company in accordance with the terms of the Proprietary Agreement.

 

7. Confidentiality of Terms. Executive agrees to follow the Company's strict
policy that employees must not disclose, either directly or indirectly, any
information, including any of the terms of this Agreement, regarding salary or
stock purchase allocations to any person, including other employees of the
Company (other than such employees who have a need to know such information);
provided, however, that Executive may discuss such terms with members of his
immediate family and any legal, tax or accounting specialists who provide
Executive with individual legal, tax or accounting advice.

 

8. Covenants. In addition to the obligations to which the Executive agreed by
executing the Proprietary Agreement, Executive understands and agrees that
during the term of Executive's employment with the Company, and for the greater
of (i) the duration of any payments to Executive of severance benefits pursuant
to Section 4 of this Agreement or (ii) one (1) year after the termination of
Executive's employment with the Company, Executive will not do any of the
following:

 

8.1 Compete. Without the Company's prior written consent, Executive will not
directly or indirectly, within a 50 km radius of the City of Montreal, be
employed or involved with any business developing or exploiting any products or
services that are competitive with products or services (i) being commercially
developed or exploited by the Company during Executive's employment and (ii) on
which Executive worked or about which Executive learned proprietary information
or trade secrets of the Company during Executive's employment with the Company.

 

8.2 Solicit Business. Solicit or influence or attempt to influence any client,
customer or other person either directly or indirectly, to direct his, her or
its purchase of the Company's products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company.

 

 4

 

 

8.3 Solicit Personnel. Solicit or influence or attempt to influence any of the
Company's employees, consultants or other service providers to terminate or
otherwise cease his, her or its employment, consulting or service relationships
with the Company or to become an employee, consultant or service provider of any
competitor of the Company.

 

9. Breach of the Agreement. Executive acknowledges that upon his breach of this
Agreement or the Proprietary Agreement, the Company would sustain irreparable
harm from such breach, and, therefore, Executive agrees that in addition to any
other remedies which the Company may have under this Agreement or otherwise, the
Company shall be entitled to obtain equitable relief, including specific
performance and injunctions, restraining Executive from committing or continuing
any such violation of the Agreement or the Proprietary Agreement. Executive
acknowledges and agrees that upon Executive's material or intentional breach of
any of the provisions of the Agreement (including Section 8) or the Proprietary
Agreement, in addition to any other remedies the Company may have under this
Agreement or otherwise, the Company's obligations to provide benefits to
Executive as described in this Agreement, including without limitation those
benefits provided in Section 4, shall immediately terminate, except as required
by applicable law.

 

10. Entire Agreement. This Agreement, including the Proprietary Agreement that
the Executive has signed, sets forth the entire agreement and understanding of
the parties relating to the subject matter herein, supersedes any prior
agreement, and merges all prior discussions between them.

 

11. Conflicts. Executive represents and warrants that his performance of all the
terms of this Agreement will not breach any other agreement or understanding to
which Executive is a party. Executive has not, and will not during the term of
this Agreement, enter into any oral or written agreement in conflict with any of
the provisions of this Agreement.

 

12. Dispute Resolution. In the event of any dispute, controversy or claim
arising under or in connection with this Agreement, or the breach hereof
(including a dispute as to whether Cause or Resignation for Good Reason exists),
the parties hereto shall first submit their dispute to formal mediation in
accordance with the Code of civil procedure then in effect. The Company shall
select a mediator reasonably acceptable to both parties. In the event that the
parties cannot reach resolution through formal mediation, the dispute shall be
settled by arbitration in the district of Montreal, Province of Québec, Canada,
in accordance with the Code of civil procedure then in effect. Each party shall
pay his, her or its own costs (including attorneys' fees) in connection with
such mediation or arbitration. To the extent such mediation or arbitration
requires the submission of any information that either party claims is
confidential information, the parties agree that such mediation or arbitration
shall be confidential proceeding. Judgment upon the award rendered by the
mediator or arbitrator may be entered in any court of competent jurisdiction. If
any proceeding is necessary to enforce the mediation or arbitration award, the
prevailing party shall be entitled to reasonable attorneys' fees and costs and
disbursements, in addition to any other relief to which such party may be
entitled. Notwithstanding the foregoing, the Company shall be entitled to seek
equitable relief directly from a court of competent jurisdiction (without prior
arbitration) with respect to any alleged breach of the Proprietary Agreement or
Section 8, including specific performance and injunctions, restraining Executive
from committing or continuing to commit such alleged breach.

 

 5

 

 

13. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company's business and/or assets shall assume
the obligations under this Agreement and agrees expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Executive's rights hereunder
shall inure to the benefit of, and be enforceable by, Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

 

14. Miscellaneous Provisions.

 

14.1 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties. The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

 

14.2 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by a nationally-recognized delivery service (such as Federal Express or UPS),
or 48 hours after being deposited in the U.S. or Canadian mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party's address as set forth below or as subsequently
modified by written notice.

 

14.3 Governing Law. This Agreement is a contract made under and shall be
governed by the laws of the Province of Quebec and the federal laws of Canada
applicable in the Province of Quebec

 

14.4 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law then (i) such provision shall be excluded
from this Agreement, (ii) the balance of the Agreement shall be interpreted as
if such provision were so excluded and (iii) the balance of the Agreement shall
be enforceable in accordance with its terms.

 

14.5 Currency and Withholdings. All amounts are in Canadian funds and are
subject to withholdings and deductions required by law or authorized by the
Executive.

 

14.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

14.7 Advice of Counsel. Each party to this agreement acknowledges that, in
executing this Agreement, such party has had the opportunity to seek the advice
of independent legal counsel, and has read and understood all of the terms and
provisions of this Agreement. This Agreement shall not be construed against any
party by reason of the drafting of preparation hereof.

 

14.8 Language. The parties hereto have expressly required that this agreement
and documents ancillary thereto be drafted in the English language. Les parties
à la présente ont expressément exigé que le présent accord et les documents
afférents soient rédigés en langue anglaise.

 

 6

 

 

The parties have executed this Employment Agreement as of the date first written
above. 

 



 

The Company:

 

 

 

 

LOOP INDUSTRIES, INC.

 

    By:/s/ Daniel Solomita

 

 

Daniel Solomita

   

President and Chief Executive Officer

     

 

Executive:

 

 

 

 

 

 

By:

/s/ Cesar Contla

 

 

Name (Print):

Cesar Contla

 

 

 

 

 

 

Address:

____________, _____________________

 

 

Tel:

__________________________________

 



 

 7

 

 

EXHIBIT A

 

 

·

Issuance of 25,000 warrants to purchase common stock with a strike price of
$3.00 that vests quarterly equally over the next 24 months

 

 

 

 

·

Issuance of 25,000 warrants to purchase common stock with a strike price of
$3.00 that vests fully at the completion of the first full scale production
facility producing a minimum of 11,000 M/T per year of PTA & MEG

 

 

 

 

·

Issuance of 25,000 warrants to purchase common stock with a strike price of
$3.00 that vests fully at the completion of the second full scale production
facility producing a minimum of 11,000 M/T per year of PTA & MEG

 



 8

 



  

EXHIBIT B

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the "Agreement") is made as of June 1st, 2016,
by and between Loop Industries, Inc., a Nevada corporation (the "Company"), and
Cesar Contla (the "Indemnitee").

 

RECITALS

 

The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance. The Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting directors,
officers and key employees to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.
Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee and agents of the Company may not be
willing to continue to serve as agents of the Company without additional
protection. The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors,
officers and key employees so as to provide them with the maximum protection
permitted by law.

 

AGREEMENT

 

In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Company and Indemnitee hereby agree as follows:

 

1. Indemnification.

 

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or any subsidiary of the
Company, by reason of any action or inaction on the part of Indemnitee while an
officer or director or by reason of the fact that Indemnitee is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys' fees), judgments, fines and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee in connection with such action, suit or proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee's
conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, or, with respect to any
criminal action or proceeding, that Indemnitee had reasonable cause to believe
that Indemnitee's conduct was unlawful.

 

 9

 

 

(b) Proceedings by or in the right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action or proceeding by or in the right
of the Company or any subsidiary of the Company to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or any subsidiary of the Company, by reason of
any action or inaction on the part of Indemnitee while an officer or director or
by reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees) and, to the fullest extent permitted by law, amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld), in each case to the extent
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action or suit if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and its stockholders, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudicated by court order or judgment to be liable to
the Company in the performance of Indemnitee's duty to the Company and its
stockholders unless and only to the extent that the court in which such action
or proceeding is or was pending shall determine upon application that, in view
of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such expenses which such court shall deem proper.

 

(c) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or Section 1(b) or the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys' fees) actually and reasonably incurred by Indemnitee in
connection therewith.

 

2. No Employment Rights. Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.

 

3. Expenses; Indemnification Procedure.

 

(a) Advancement of Expenses. The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action, suit or proceeding referred to in Section l(a)
or Section 1(b) hereof (including amounts actually paid in settlement of any
such action, suit or proceeding). Indemnitee hereby undertakes to repay such
amounts advanced only if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company as
authorized hereby.

 

 10

 

 

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to his or her right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be directed to the Chief Executive Officer of the Company
and shall be given in accordance with the provisions of Section 12(d) below. In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee's power.

 

(c) Procedure. Any indemnification and advances provided for in Section 1 and
this Section 3 shall be made no later than twenty (20) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Company's Articles of Incorporation or
Bylaws providing for indemnification, is not paid in full by the Company within
twenty (20) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim
and, subject to Section 11 of this Agreement, Indemnitee shall also be entitled
to be paid for the expenses (including attorneys' fees) of bringing such action.
It shall be a defense to any such action (other than an action brought to
enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed, but the burden of
proving such defense shall be on the Company and Indemnitee shall be entitled to
receive interim payments of expenses pursuant to Section 3(a) unless and until
such defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. It is the parties' intention that if the Company
contests Indemnitee's right to indemnification, the question of Indemnitee's
right to indemnification shall be for the court to decide, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

 

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(e) Selection of Counsel. In the event the Company shall be obligated under
Section 3(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election so to do. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
proceeding, provided that (i) Indemnitee shall have the right to employ counsel
in any such proceeding at Indemnitee's expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (C) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, then the fees and expenses of Indemnitee's counsel
shall be at the expense of the Company.

 

 11

 

 

4. Additional Indemnification Rights; Nonexclusivity.

 

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company's Articles of Incorporation,
the Company's Bylaws or by statute. In the event of any change, after the date
of this Agreement, in any applicable law, statute, or rule which expands the
right of a Nevada corporation to indemnify a member of its board of directors or
an officer, such changes shall be deemed to be within the purview of
Indemnitee's rights and the Company's obligations under this Agreement. In the
event of any change in any applicable law, statute or rule which narrows the
right of a Nevada corporation to indemnify a member of its board of directors or
an officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties' rights and obligations hereunder.

 

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company's Articles of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested members of the Company's Board of Directors,
Chapter 78 of the Nevada Revised Statutes, or otherwise, both as to action in
Indemnitee's official capacity and as to action in another capacity while
holding such office. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though he or she may have ceased to serve in any such
capacity at the time of any action, suit or other covered proceeding.

 

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred in the
investigation, defense, appeal or settlement of any civil or criminal action,
suit or proceeding, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines or penalties to which Indemnitee is entitled.

 

6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the Securities and Exchange Commission (the "SEC") has taken the position
that indemnification is not permissible for liabilities arising under certain
federal securities laws, and federal legislation prohibits indemnification for
certain ERISA violations. Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
SEC to submit the question of indemnification to a court in certain
circumstances for a determination of the Company's right under public policy to
indemnify Indemnitee.

 

 12

 

 

7. Officer and Director Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company's performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company's directors, if
Indemnitee is a director; or of the Company's officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company's key employees, if
Indemnitee is not an officer or director but is a key employee. Notwithstanding
the foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a parent
or subsidiary of the Company.

 

8. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company's inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Claims Initiated By Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under the
Chapter 78 of the Nevada Revised Statutes, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate;

 

(b) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous;

 

(c) Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) to the extent such expenses
or liabilities have been paid directly to Indemnitee by an insurance carrier
under a policy of officers' and directors' liability insurance maintained by the
Company; or

 

(d) Claims Under Section 16(b). To indemnify Indemnitee for expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

 

 13

 

 

10. Construction of Certain Phrases.

 

(a) For purposes of this Agreement, references to the "Company" shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(b) For purposes of this Agreement, references to "fines" shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to "serving at the request of the company" shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants, or beneficiaries;
and if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, Indemnitee shall be deemed to have acted in a manner "not
opposed to the best interests of the Company" as referred to in this Agreement.

 

11. Attorneys' Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys' fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys' fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee's counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee's material defenses to such action were made
in bad faith or were frivolous.

 

12. Miscellaneous.

 

(a) Governing Law. This Agreement is a contract made under and shall be governed
by the laws of the Province of Quebec and the federal laws of Canada applicable
in the Province of Quebec.

 

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.

 

 14

 

 

(c) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

(d) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered via e-mail with receipt acknowledged, personally or forty-eight (48)
hours after being deposited in the Canada mail, as certified or registered mail,
with postage prepaid, and addressed to the party to be notified at such party's
address as set forth below or as subsequently modified by written notice.

 

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(f) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, and inure to the benefit of Indemnitee and
Indemnitee's heirs, legal representatives and assigns.

 

(g) Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.

 

[signature page follows]

 



 15

 



  

The parties hereto have executed this Agreement as of the day and year set forth
on the first page of this Agreement.

 

The parties hereto have expressly required that this agreement and documents
ancillary thereto be drafted in the English language. Les parties à la présente
ont expressément exigé que le présent accord et les documents afférents soient
rédigés en langue anglaise.

 



 

LOOP INDUSTRIES, INC.

    By:

 

Name:  

Daniel Solomita   Title:President and Chief Executive Officer 

 

 

 

 

 Address: 1999 Avenue of the Stars, Suite 2520 

 

 

Los Angeles, California 90067

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

Print Name:

Cesar Contla

 

 

Address:

____________, _____________________

 

 

Tel:

__________________________________

 



 



 16

 



 

EXHIBIT C

 

PROPRIETARY INFORMATION AND

INVENTIONS AGREEMENT

 

LOOP INDUSTRIES, INC.

 

In consideration of my employment or consultancy (as the case may be) by Loop
Industries, Inc., a Nevada corporation (the "Company", which term includes the
Company's subsidiaries and any of its affiliates), any opportunity for
advancement or reassignment that the Company may offer me, the compensation paid
to me in connection with such employment and any stock and/or stock options
which have been or may be granted to me by the Company, I, Cesar Contla, hereby
agree as follows:

 

1. Whenever used in this Agreement the following terms will have the following
meanings:

 

1.1 "Invention(s)" means discoveries, developments, designs, improvements,
inventions and/or works of authorship, whether or not patentable, copyrightable
or otherwise legally protectable. This includes, but is not limited to, any new
machine, article of manufacture, biological material, method, process,
technique, use, equipment, device, apparatus, system, compound, formulation,
composition of matter, design or configuration of any kind, or any improvement
thereon.

 

1.2 "Proprietary Information" means information or physical material not
generally known or available outside the Company or information or physical
material entrusted to the Company by third parties. This includes, but is not
limited to, Inventions, confidential knowledge, trade secrets, copyrights,
product ideas, techniques, processes, formulas, object codes, biological
materials such as nucleic acids, proteins, organisms, strands, cell lines,
antibodies or antigen source materials, or fragments thereof, mask works and/or
any other information of any type relating to documentation, data, schematics,
algorithms, flow charts, mechanisms, research, manufacture, improvements,
assembly, installation, marketing, forecasts, pricing, customers, the salaries,
duties, qualifications, performance levels and terms of compensation of other
employees, and/or cost or other financial data concerning any of the foregoing
or the Company and its operations. Proprietary Information may be contained in
material such as drawings, samples, procedures, specifications, reports,
studies, customer or supplier lists, budgets, cost or price lists, compilations
or computer programs, or may be in the nature of unwritten knowledge or
know-how.

 

1.3 "Company Documents" means documents or other media that contain Proprietary
Information or any other information concerning the business, operations or
plans of the Company, whether such documents have been prepared by me or by
others. "Company Documents" include, but are not limited to, blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes or printouts, sound recordings and other printed, typewritten or
handwritten documents.

 

 17

 

 

2. I understand that the Company is engaged in a continuous program of research,
development and production. I also recognize that the Company possesses or has
rights to Proprietary Information (including certain information developed by me
during my employment or consultancy (as the case may be) by the Company that has
commercial value in the Company's business.

 

3. I understand that the Company possesses Company Documents that are important
to its business.

 

4. I understand and agree that my employment or consultancy (as the case may be)
creates a relationship of confidence and trust between me and the Company with
respect to (i) all Proprietary Information and (ii) the confidential information
of another person or entity with which the Company has a business relationship
and is required by terms of an agreement with such entity or person to hold such
information as confidential. At all times, both during my employment or
consultancy (as the case may be) by the Company and after its termination, I
will keep in confidence and trust all such information, and I will not use or
disclose any such information without the written consent of the Company, except
as may be necessary in the ordinary course of performing my duties to the
Company.

 

5. In addition, I hereby agree as follows:

 

5.1 All Proprietary Information will be the sole property of the Company and its
assigns, and the Company and its assigns will be the sole owner of all trade
secrets, patents, copyrights and other rights in connection therewith. I hereby
assign to the Company any rights I may presently have or I may acquire in such
Proprietary Information.

 

5.2 All Company Documents, apparatus, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to me by the
Company or produced by me or others in connection with my employment or
consultancy (as the case may be) will be and remain the sole property of the
Company. I will return to the Company all such Company Documents, materials and
property as and when requested by the Company, excepting only (i) my personal
copies of records relating to my compensation; (ii) my personal copies of any
materials previously distributed generally to stockholders of the Company; and
(iii) my copy of this Agreement (my "Personal Documents"). Even if the Company
does not so request, I will return all such Company Documents, materials and
property upon termination of my employment or consultancy (as the case may be)
by me or by the Company for any reason, and, except for my Personal Documents, I
will not take with me any such Company Documents, material or property or any
reproduction thereof upon such termination.

 

 18

 

 

5.3 I will promptly disclose to the Company, or any persons designated by it,
all Inventions relating to the Field, as defined below, made or conceived,
reduced to practice or learned by me, either alone or jointly with others, prior
to the term of my employment or consultancy (as the case may be) and for one (1)
year thereafter. For purposes of this Agreement, "Field" means research,
development, marketing or manufacturing of any products also researched,
developed, marketed or manufactured by the Company.

 

5.4 All Inventions that I conceive, reduce to practice, develop or have
developed (in whole or in part, either alone or jointly with others) during the
term of my employment or consultancy (as the case may be) will be the sole
property of the Company and its assigns to the maximum extent permitted by law
(and to the fullest extent permitted by law will be deemed "works made for
hire"), and the Company and its assigns will be the sole owner of all patents,
copyrights and other rights in connection therewith. I hereby assign to the
Company my entire right, title and interest, whether possessed now or later
acquired, in such Inventions. I agree that any Invention required to be
disclosed under paragraph (c) above within one (1) year after the term of my
employment or consultancy (as the case may be) will be presumed to have been
conceived during my employment or consultancy (as the case may be). I understand
that I may overcome the presumption by showing that such Invention was conceived
after the termination of my employment or consultancy (as the case may be).

  

5.5 During or after my employment, upon the Company's request and at the
company's expense, I will execute all papers in a timely manner and do all acts
necessary to apply for, secure, maintain or enforce patents, copyrights and any
other legal rights in the Canada, United States and foreign countries in
Inventions assigned to the Company under this Agreement, and I will execute all
papers and do any and all acts necessary to assign and transfer to the Company
or any person or party to whom the Company is obligated to assign its rights, my
entire right, title and interest in and to such Inventions. This obligation will
survive the termination of my employment or consultancy (as the case may be),
but the Company will compensate me at a reasonable rate after such termination
for time actually spent by me at the Company's request on such assistance. In
the event that the Company is unable for any reason whatsoever to secure my
signature to any document reasonably necessary or appropriate for any of the
foregoing purposes, (including renewals, extensions, continuations, divisions or
continuations in part), I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agents and attorneys-in-fact
to act for and in my behalf and instead of me, but only for the purpose of
executing and filing any such document and doing all other lawfully permitted
acts to accomplish the foregoing purposes with the same legal force and effect
as if executed by me.

 

5.6 So that the Company may be aware of the extent of any other demands upon my
time and attention, I will disclose to the Company (such disclosure to be held
in confidence by the Company) the nature and scope of any other business
activity in which I am or become engaged during the term of my employment or
consultancy (as the case may be). During the term of my employment or
consultancy (as the case may be), I will not engage in any other business
activity that is related to the Company's business or its actual or demonstrably
anticipated research and development.

 

 19

 

 

6. As a matter of record I attach hereto as Exhibit A a complete list of all
Inventions (including patent applications and patents) relevant to the Field
that have been made, conceived, developed or first reduced to practice by me,
alone or jointly with others, prior to my employment or consultancy (as the case
may be) with the Company that I desire to remove from the operation of this
Agreement, and I covenant that such list is complete. If no such list is
attached to this Agreement, I represent that I have no such Inventions at the
time of signing this Agreement. If in the course of my employment or consultancy
with the Company, I use or incorporate into a product or process an Invention
not covered by Paragraph 5(d) of this Agreement in which I have an interest, the
Company is hereby granted a nonexclusive, fully paid-up, royalty-free,
perpetual, worldwide license of my interest to use and sublicense such Invention
without restriction of any kind.

 

7. I represent that my execution of this Agreement, my employment or consultancy
(as the case may be) with the Company and my performance of my proposed duties
to the Company in the development of its business will not violate any
obligations I may have to any former employer, or other person or entity,
including any obligations to keep confidential any proprietary or confidential
information of any such employer. I have not entered into, and I will not enter
into, any agreement that conflicts with or would, if performed by me, cause me
to breach this Agreement.

 

8. In the course of performing my duties to the Company, I will not utilize any
proprietary or confidential information of any former employer.

 

9. I agree that this Agreement does not constitute an employment or consultancy
(as the case may be) agreement for a specific duration and that, unless
otherwise provided in a written contract signed by both the Company President or
its Chief Operating Officer and me, (i) my employment or consultancy (as the
case may be) with the Company is "at will" and (ii) I will have the right to
resign my employment or consultancy (as the case may be), and the Company will
have the right to terminate my employment or consultancy (as the case may be),
at any time and for any reason, with or without cause.

 

10. This Agreement will be effective as of the first day of my employment or
consultancy (as the case may be) by the Company and the obligations hereunder
will continue beyond the termination of my employment and will be binding on my
heirs, assigns and legal representatives. This Agreement is for the benefit of
the Company, its successors and assigns (including all subsidiaries, affiliates,
joint ventures and associated companies) and is not conditioned on my employment
for any period of time or compensation therefor. I agree that the Company is
entitled to communicate any obligations under this Agreement to any future
employer or potential employer of mine.

 



 20

 



 

11. During the term of my employment and for one (1) year thereafter, I will
not, within a 50 km radius of the city of Montreal, without the Company's
written consent, directly or indirectly be employed or involved with any
business developing or exploiting any products or services that are competitive
with products or services (a) being commercially developed or exploited by the
Company during my employment and (b) on which I worked or about which I learned
Proprietary Information during my employment with the Company.

 

12. During the term of my employment and for one (1) year thereafter, I will not
personally or through others recruit, solicit or induce in any way any employee,
advisor or consultant of the Company to terminate his or her relationship with
the Company.

 

13. I acknowledge that any violation of this Agreement by me will cause
irreparable injury to the Company and I agree that the Company will be entitled
to extraordinary relief in court, including, but not limited to, temporary
restraining orders, preliminary injunctions and permanent injunctions without
the necessity of posting a bond or other security and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

 

14. I agree that any dispute in the meaning, effect or validity of this
Agreement will be resolved in accordance with the laws of the Province of Quebec
and the federal laws of Canada applicable in the Province of Quebec. I further
agree that if one or more provisions of this Agreement are held to be
unenforceable under applicable laws, such provision(s) will be excluded from
this Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.

 

15. I HAVE READ AND UNDERSTOOD THIS AGREEMENT. THIS AGREEMENT MAY ONLY BE
MODIFIED BY A SUBSEQUENT WRITTEN AGREEMENT EXECUTED BY THE PRESIDENT OR CHIEF
OPERATING OFFICER OF THE COMPANY.

 

 21

 

 

The parties hereto have expressly required that this agreement and documents
ancillary thereto be drafted in the English language. Les parties à la présente
ont expressément exigé que le présent accord et les documents afférents soient
rédigés en langue anglaise.

 

 



Dated: ______________________, 2015.

By:

 

Name (Print):

Cesar Contla

    

 

Accepted and Agreed to:  

 

 

 

 

 

LOOP INDUSTRIES, INC.

 

 

 

 

 

 By: 

 

 

Daniel Solomita

 

 

 

President and CEO

 



 

 22

 

 

EXHIBIT A

TO

PROPRIETARY INFORMATION AND

INVENTIONS AGREEMENT

 

Loop Industries, Inc. 

1999 Avenue of the Stars, Suite 2520

Los Angeles, California 90067

 

Ladies and Gentlemen:

 

1. The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment or consultancy (as the case may be) by
Loop Industries, Inc. (the "Company") that have been made or conceived or first
reduced to practice by me, alone or jointly with others, prior to my employment
or consultancy (as the case may be) by the Company that I desire to remove from
the operation of the Proprietary Information and Inventions Agreement entered
into between the Company and me.

 

________ No inventions or improvements.

 

________ Any and all inventions regarding:

 

________ Additional sheets attached.

 

2. I propose to bring to my employment or consultancy (as the case may be) the
following materials and documents of a former employer:

 

________ No materials or documents.

 

________ See below:

 

___________________________________

(Signature)

Print Name: Cesar Contla

 

 

 

23

 